EXHIBIT 32.1 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, R.C. Cunningham II, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Sooner Holdings, Inc. on Form 10-Q for the fiscal quarter ended December 31, 2010 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Sooner Holdings, Inc. Date:January 18, 2011 /s/ R.C. Cunningham II R.C. Cunningham II Chief Executive Officer I, R.C. Cunningham III, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Sooner Holdings, Inc. on Form 10-Q for the fiscal quarter ended December 31, 2010 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Sooner Holdings, Inc. Date:January 18, 2011 /s/ R.C. Cunningham III R.C. Cunningham III Chief Financial Officer
